Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
This action is in response to papers filed on 12/21/2021.
Claims 1, 3, 4, 7, 8 11, 13, 14, 17, 18, and 20 have been amended.
Claims 5, 6, 15, and 16 have been cancelled.
Claim 21 has been added.
Claims 1-4, 7-14, and 17-21 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7-14, and 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims 
Claims 1, 11, and 20 recite the use of project management concepts to measure completion data for project components and determining re-assignments based on that data.  The limitations of generating a master project schedule; collecting historical data; generating tasks and assigning members; determining a number of times a task has deadline has been modified; monitoring and analyzing deadline modifications, task completion data, and/or project completion data; providing acknowledgement/credit based on task and project completion data; comparing a number to  a threshold; generating reports; and re-assigning members, as drafted, is a process that, under its broadest reasonable interpretation, covers the managing of personal behavior or relationships or interactions between people in the form of managing and monitoring job assignments (which would also be related to business relations).  That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing managing of personal behavior or relationships or interactions between people which represents the abstract idea of certain methods of organizing human activity. 
Additionally, the claims recitation of a project management process for managing and monitoring job assignments (as described above), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of concepts that can be performed in the human mind (including an observation, evaluation, judgment, opinion). That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing a mental process.
This judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:
– Using a computer and/or processor to perform the recited steps. The processor used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
– Using machine-readable medium and/or memory.  The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of storing data).
– Using a computer with executable instructions to perform “the recited steps. The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
- Using a server with software (such as: modules, application managers) configured to perform the recited steps. The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). In addition, the limitation that apply the process to “media assets” and “cinematic features” amounts to insignificant extra-solution activity in accordance with MPEP 2106.05(g).  Specifically, this limitation amounts to no more than merely applying the claims to a specific environment that does not significantly affect how the elements of the claims are performed r render them to be significantly more than the identified 
The claims does not include additional elements, individually or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-4 and 12-14 recite further elements related to monitoring and analyzing deadline modifications, task completion data, and/or project completion data.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 2-4 and 12-14 are ineligible.
Claim 19 recites further elements related to providing acknowledgement/credit based on task and project completion data.  These activities fail to differentiate the 
Claims 7-10, 17, 18, and 21 recite further elements related to providing acknowledgement/credit based on task and project completion data.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, since they merely identify members based on the previously collected and analyzed data.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 4, 7-11, 14, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (Pub. No. US 2005/0228710 A1) in view of Kruezkamp et al. (Pub. No. US 2014/0278638 A1) in further view of Ghosh et al. (Pub. No. US 2018/0025374 A1).
In regards to Claims 1, 11, and 20, Richards discloses:
A method/system for automatically determining inefficiencies when producing cinematic features, the method comprising: 
generating a master project schedule associated with a cinematic feature, wherein the master project schedule includes a plurality of tasks associated with generating media assets to be included in the cinematic feature;  ([0087],  shows a “look-ahead report” for developing of a media production, tracks task and asset completion for the media production (master project); [0035], indicates media production can be a movie (cinematic feature); additional material indicating aspects of monitoring the media production (master project) can be found in [0032]; [0037]; [0039]; [0040]; [0051]; [0053]; [0080])
generating a first task included in the plurality of tasks, wherein the first task indicates that the first crew member is assigned to generate a first media asset (Fig. 10; [0033], shows a series of tasks related to developing an asset and users (artists) assigned to that task, the artist in a movie production would represent a crew member; see also [0037]; [0040]; [0080]) by or before a first deadline ([0041]-[0044], shows estimated dates (deadlines) and measurements of completion time in relation to those dates)
determining a completion of the first task by the first crew member; ([0033]; [0044], shows tasks assigned to crew members (“artists”) and that the system records completion of tasks; [0043], shows artists having more than one task, the process performed to determine the amount of effort/contribution to a project would be performed in the same manner for one task or any set/number of tasks assigned to a member when determining a total amount/percentage attributed to that member)
use of a processor for the above elements, programs/applications stored on memory, and/or non-transitory computer readable medium ([0108]; [0109])
While Richards computes the amount of work and tasks performed by the member (including developing media assets), Richards does not explicitly disclose generating a credits sequence based in part on screen exposure times of media assets that correspond to the tasks assigned to the first crew member and completed by the crew member, however, Kruezkamp teaches:
shows a leaderboard (which could be comparable to a list of credits) being used to rank contributors based on any number of participation factors; [0008], shows that a number of tasks being completed adds to the scores of the contributors indicating the measurement of an amount of contribution; [0033]; [0044], shows tasks assigned to crew members (“artists”) and that the system records completion of tasks; [0043], shows artists having more than one task, the process performed to determine the amount of effort/contribution to a project would be performed in the same manner for one task or any set/number of tasks assigned to a member when determining a total amount/percentage attributed to that member)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Richards, so as to have included generating a credits sequence based in part on [an amount of contribution] of media assets that correspond to the tasks assigned to the first crew member and completed by the crew member, as taught by Kruezkamp in order to engage and motivate human resources, such as by providing recognition ([0007]; [0035]). Although Kruezkamp does not explicitly state the use of “screen exposure time”, it would be an obvious measurement of total amount of contribution to which the project management features in Kruezkamp could be applied in the environment of Richards and, as stated in the parent claims, the environment of cinematic features is merely intended usage of the claims for the project management processes. The “screen exposure time” and “credits” in Kruezkamp represent the amount of effort 
Richards/Kruezkamp discloses the above system/method for tracking project schedules and task completion data including task completion data attributed to specific crew members, as discussed above.  Richards/Kruezkamp does not explicitly disclose the use of historical data attributed to crew members.  Richards/Kruezkamp also discloses threshold compared to data regarding quantities of missed deadlines, but Richards/Kruezkamp does not explicitly state that missed deadline data from past projects (i.e. “historical”) is included in the data compared to the threshold.  However, Ghosh teaches:
storing historical data that indicates an association between a first crew member of a set of crew members and missed deadlines for tasks related to [past projects];  ([0002]; [0020]-[[0026]; [0046]; [0052]; [0100]; [0101]; Claim 10, provides multiple descriptions and examples of tracking individual employees historical performance related to specific Key performance indicators (KPI), specifically identifies “time” related to completion of tasks as a KPI (see at least [0026]) and performance being measured using “baseline violations” (see at least [0046]), one of ordinary skill in the art would understand that a baseline violation of a time/completion KPI of Ghosh would be comparable to the “missed deadlines” data collected and analyzed in Richards/Kruezkamp, therefore the activities performed in Ghosh would be applicable to comparable data in Richards/Kruezkamp)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Richards/Kruezkamp so as to have included storing historical data that indicates an association between a first crew member and missed deadlines for tasks related to [past projects], as taught by Ghosh in order to reduce further delays of a project by using additional data to determine a worker’s reliability in completing similar tasks (Ghosh, [0040], “…higher incentives for high performers; (4) measure trust of the users/employees to identify eligible bids for the special tasks; (5) allocate the special tasks to users (or employees) based on their computed trust and/or submitted baselines; (6) determine maximum incentive amount for the special tasks based on the measured trust of and submitted baselines by the user/employees; (7) penalize underperformers when the preset baselines for the special tasks are not met…”; [0100], “…choose a suitable employee for the task depending on his submitted baseline and his previous records, such as the performance history…”; see also [0045]; [0052]; [0101]; [0111]).  

In regards to Claims 4 and 14, Richards discloses:
based on determining that the first task is complete, including the first media asset in the cinematic feature. ([0087], when supervisor and directors approve tasks, they are flagged as “final” indicating that it is complete and ready to be added to the feature (final product))
In regards to Claims 7 and 17, while Richards computes the amount of work and task performed by the member, Richards does not explicitly disclose wherein the credits sequence indicates a type of contribution made by the first crew member to production of the cinematic feature, however, Kruezkamp teaches wherein the [leaderboard] indicates a type of contribution made by the first crew member to production of the [project] ([0036]; Claim 13, shows a leaderboard (which could be comparable to a list of credits) being used to rank contributors based on any number of participation factors; [0008], shows that a number of tasks being completed adds to the scores of the contributors indicating the measurement of an amount of contribution)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Richards, so as to have included wherein the [leaderboard] indicates a type of contribution made by the 
In regards to Claims 8 and 18, While Richards computes the amount of work and task performed by the member, Richards does not explicitly disclose assigning a first rank to the first crew member relative to other crew members based on the first amount of screen exposure time, wherein the first crew member is specified within the credit sequence at a position according to the first rank, however, Kruezkamp teaches:
assigning a first rank to the first crew member relative to other crew members based on the first amount of [contribution], wherein the first crew member is specified within the credit sequence at a position according to the first rank ([0036]; Claim 13, shows a leaderboard (which could be comparable to a list of credits) being used to rank contributors based on any number of participation factors; [0008], shows that a number of tasks being completed adds to the scores of the contributors indicating the measurement of an amount of contribution)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Richards, so as to have included assigning a first rank to the first crew member relative to other crew members based on the first amount of [contribution], wherein the first crew member is specified within the credit sequence at a position according to the first rank, as taught by Kruezkamp in order to engage and motivate human resources, such as by providing 
In regards to Claims 9, 10, and 19, while Richards computes the amount of work and task performed by the member, Richards does not explicitly disclose generating a first portion of the cinematic feature based on a number of tasks included in the plurality of tasks completed by the first crew member, wherein the first portion of the cinematic feature indicates that the first crew member assisted in creating the cinematic feature, shows a leaderboard (which could be comparable to a list of credits) being used to rank contributors based on any number of participation factors; [0008], shows that a number of tasks being completed adds to the scores of the contributors indicating the measurement of an amount of contribution)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Richards, so as to have included generating a first portion of the [project] based on a number of tasks included in the plurality of tasks completed by the first crew member, wherein the first portion of the [project] indicates that the first crew member assisted in creating the [project], as taught by Kruezkamp in order to engage and motivate human resources, such as by providing recognition ([0007]; [0035]). The presentation of the leaderboard for listing the contributions of members is equivalent to the concept of listing the contribution of users in the credits of a cinematic product.  Claims 9, 10, and 19 describe the creation of opening credits for a cinematic project which is essentially similar to [end or any other] credits (as described in the above claims, including Claims 7 and 17) and would be determined in the same manner, therefore rendering them similar to the leaderboard of Kruezkamp for the same reasons.
In regards to Claim 21.
Claims 2, 3, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards in view of Kruezkamp in further view of Ghosh in further view of Kuethman et al. (Pub. No. US 2017/0169372 A1).
In regards to Claims 2, 3, 12, and 13, Richards/Kruezkamp/Ghosh disclose the above method/system in which tasks assigned to users are monitored for completion data.  Richards/Kruezkamp/Ghosh does not explicitly disclose, but Kuethman teaches:
determining, via the processor, a value that indicates a total number of times any previous deadline associated with any previous task assigned to the first crew member has been modified; generating, via the processor, a second report that indicates the value. ([0042], assessments (reports) are created for employees, that indicate percentages of segments which were complete or incomplete over a particular time period, the incompletions could be related to the missed deadlines as disclosed in Richards/Kruezkamp/Ghosh (such as Kuethman’s discussion of changes in procedure impacting completion percentages)); computing, via the processor, a first threshold based on the third value. ([0042], the historical data is sued to show comparisons of completion data represented as percentages, numbers, fractions, etc., this data could be used to calculate thresholds for future comparisons in order to compare future performance to historical performance)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Richards/Kruezkamp/Ghosh so as to have included determining, via the processor, a value that indicates a total number of times any previous deadline associated with any previous task assigned to the first crew member has been modified; generating, via the “…identify individual segments of the project and whether each individual segment is being completed on time or within a goal time.” (Kuethman, [0002]; [0024]). 

Additional prior art not relied upon
Menzel (Patent No. US 9,305,279 B1). Discloses a method/system that monitors contributors and ranks them based on number of problematic and non-problematic contributions to a completion of a project (see at least column 3, paragraph 1).
Duggin et al. (Pub. No. US 2016/0260047 A1). Discloses a project management method/system that includes historical deadline data related to a task performer and thresholds related to timely completion of tasks (see at least [0021]; [0037]; Claim 13).
Cattermole et al. (Pub. No. US 2014/0006973 A1). Discloses a project collaboration method/system that includes tracking and viewing historical deadline data related to group members related to the timing and completion of tasks (see at least [0135]).
Jagannathan et al. (Pub. No. US 2016/0224908 A1). As previously applied to Claims 1, 11, and 20, Jagannathan discloses, analyzing the first task to determine a first value that indicates a number of times the first deadline has been modified ([0068], shows an alert being made when a quantity of delay has been obtained); determining that the first value equals or exceeds the first threshold ([0065], “…determining that a threshold delay has occurred…”); and generating a first report corresponding to the first crew member and indicating that at least one task assigned to the first crew member “…can be re-assigned from a first task to a second task to reduce a delay, or the like…”).

Response to Arguments
Applicant’s arguments filed 12/21/2021 have been fully considered but they are not persuasive. 
I. Rejection of Claims under 35 U.S.C. §101
Applicant asserts that the claims are drawn to a practical application of generating a credit sequence.  However, Applicant does not provide evidence or support to explain how/why this represents a practical application.  For example, it is not clear how/why creating a credit sequence based on the amount of screen exposure time related to tasks/media assets completed by crew members would require a computer, provide an improvement, etc.  Determining what crew members completed what tasks (and what media assets they are related to), determining the amount of screen time that those media assets represent and sequencing/ranking crew members based on screen time (i.e. creating a credits sequence) are a set of tasks that can be performed in the human mind (and/or with pencil and paper) without the assistance of a computer.  
Note that “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology” (See MPEP 2106.05(a)). Applicant’s arguments focus on improvement to the abstract idea. Further, Applicant asserts that the additional elements are directed to MPEP 2106.05 (f) & (h)).
II. Rejection of Claims under 35 U.S.C. §103
Applicant argues that Kreuzkamp is not related to the determination of “screen exposure time” for “media assets”, but rather simply to only on completion of tasks.  As discussed in the recent interview, Examiner has reconsidered the prior art based on Applicant’s remarks.  As described in the above rejection, although Kruezkamp is not directly related to “screen exposure time”, the reference does use a “measurement of total amount of contribution to which the project management features in Kruezkamp could be applied in the environment of Richards”.  In response to Applicant's arguments against the Kruezkamp references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
After careful reconsideration, Examiner believes that the prior art still read son the claim limitations.  The combination of references would provide an obvious application to the claims when the features of Kreuzkamp are applied to the features of cinematic features, this would not necessarily be required to read on the claims, since any system/method that provided similar project management steps and the ability to provide ranked lists of contributors based on the amount of contribution (whether or not it is specifically screen exposure time, media assets, or other cinema related limitations) could be similar in scope to the actual activities performed with similar results.
Although it uses different language, Claim 21 is drawn to the same concepts as Claims 1, 8, 11, 18, and 20.  For example, monitoring tasks associated with media assets (Claim 1) and ranking crew members based on contribution in relation to other crew members (Claim 8) in order to create a credit sequence (Claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                                        January 4, 2022

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629